                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Jeremy V. Richards (CA Bar No. 102300)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310.277.6910
                                                                       Facsimile: 310.201.0760
                                                                   5   Email: jpomerantz@pszjlaw.com
                                                                               jrichards@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Henry C. Kevane (CA Bar No. 125757)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   8   150 California St., 15th Floor
                                                                       San Francisco, CA 94111
                                                                   9   Telephone: 415.263.7000
                                                                       Facsimile: 415.263.7010
                                                                  10   Email: hkevane@pszjlaw.com

                                                                  11   Proposed Attorneys for Home Loan Center, Inc.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                UNITED STATES BANKRUPTCY COURT
                                           ATTORNEYS AT LAW




                                                                  14                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  15                                            SAN JOSE DIVISION

                                                                  16   In re:                                              Case No.: 19-51455 (MEH)

                                                                  17   HOME LOAN CENTER, INC.,                             Chapter 11

                                                                  18                                  Debtor.              NOTICE OF FILING OF MOTION FOR
                                                                                                                           RELIEF FROM THE AUTOMATIC STAY
                                                                  19                                                       UNDER 11 U.S.C. § 362 TO PROSECUTE
                                                                  20                                                       APPEAL OF ADVERSE JUDGMENT
                                                                                                                           AND HEARING THEREON
                                                                  21
                                                                                                                           Date:        August 29, 2019
                                                                  22                                                       Time:        10:30 a.m. (Pacific Time)
                                                                                                                           Place:       Courtroom 3020
                                                                  23                                                                    280 South First Street
                                                                                                                                        San Jose, CA 95113
                                                                  24                                                       Judge:       Hon. M. Elaine Hammond
                                                                  25

                                                                  26            PLEASE TAKE NOTICE that, Home Loan Center, debtor herein (the “Debtor”), has filed
                                                                  27   a Motion for Relief from the Automatic Stay Under 11 U.S.C. § 362 to Prosecute Appeal of Adverse
                                                                  28   Judgment [Docket No. 17] (the “Motion”).

                                                                       DOCS_LA:323338.1 36859/001
                                                                   Case: 19-51455         Doc# 18    Filed: 07/24/19   Entered: 07/24/19 20:50:59     Page 1 of 2
                                                                   1           PLEASE TAKE FURTHER NOTICE that a hearing to consider the Motion will be

                                                                   2   conducted on August 29, 2019 at 10:30 a.m. Pacific Time, or as soon thereafter as counsel may be

                                                                   3   heard before the Honorable M. Elaine Hammond, United States Bankruptcy Judge, in Courtroom

                                                                   4   3020, 280 South First Street, San Jose, California 95113.

                                                                   5           PLEASE TAKE FURTHER NOTICE that if you wish to obtain a copy of the Motion,

                                                                   6   please contact Beth Dassa, Pachulski Stang Ziehl & Jones, LLP, 10100 Santa Monica Blvd., 13th

                                                                   7   Floor, Los Angeles, CA 90067; Telephone: 310-277-6910; email: bdassa@pszjlaw.com.

                                                                   8           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 4001-1(f),

                                                                   9   you are not required, but may, file responsive pleadings, points and authorities, and declarations

                                                                  10   prior to the hearing. Any opposition to the Motion must be filed and served on proposed counsel to

                                                                  11   the Debtor at least fourteen (14) days prior to the hearing date. Any reply shall be filed and served at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   least seven (7) days prior to the hearing date.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Dated: July 24, 2019                              PACHULSKI STANG ZIEHL & JONES LLP
                                           ATTORNEYS AT LAW




                                                                  14
                                                                                                                         By: /s/ Malhar S. Pagay
                                                                  15                                                           Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                                                                               Jeremy V. Richards (CA Bar No. 102300)
                                                                  16                                                           Malhar S. Pagay (CA Bar No. 189289)
                                                                                                                               Pachulski Stang Ziehl & Jones LLP
                                                                  17                                                           10100 Santa Monica Blvd., 13th Floor
                                                                                                                               Los Angeles, CA 90067
                                                                  18                                                           Telephone: 310.277.6910
                                                                                                                               Facsimile: 310.201.0760
                                                                  19                                                           Email: jpomerantz@pszjlaw.com
                                                                                                                                       jrichards@pszjlaw.com
                                                                  20                                                                   mpagay@pszjlaw.com
                                                                  21                                                             Henry C. Kevane (CA Bar No. 125757)
                                                                                                                                 Pachulski Stang Ziehl & Jones LLP
                                                                  22                                                             150 California St., 15th Floor
                                                                                                                                 San Francisco, CA 94111
                                                                  23                                                             Telephone: 415.263.7000
                                                                                                                                 Facsimile: 415.263.7010
                                                                  24                                                             Email: hkevane@pszjlaw.com
                                                                  25                                                         Proposed Attorneys for Home Loan Center, Inc.
                                                                  26

                                                                  27

                                                                  28

                                                                                                                             2
                                                                       DOCS_LA:323338.1 36859/001
                                                                   Case: 19-51455         Doc# 18    Filed: 07/24/19       Entered: 07/24/19 20:50:59     Page 2 of 2
